            Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 PAUL A. TATEM,

     Petitioner,

     v.                                                    Civil Action No.: PX-18-2986

 DENISE A. GELSINGER,
 MARYLAND ATTORNEY GENERAL,

     Respondent.



                                  MEMORANDUM OPINION

          Paul A. Tatem brings this habeas corpus petition pursuant to 28 U.S.C. § 2254,

 challenging his 2015 conviction in Wicomico County Circuit Court for possessing a firearm by

 a disqualified person. ECF No. 1-1 at 3-4. The Petition is ready for resolution and no hearing is

 necessary. See Loc. R. 105.6; see also Rule 8(a), Rules Governing Section 2254 Cases in the

 United States District Courts; Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000). For the following

 reasons, the Court denies the Petition and declines to issue a certificate of appealability.

I.        Background

          In February 2015, Petitioner Tatem stood trial in the Circuit Court for Wicomico County

on an eighteen-count indictment in connection with the murder and robbery of Donald Mariner.

Evidence introduced at trial established that Mariner had been clubbed to death with a baseball bat

and several items had been taken from his home, including firearms. ECF No. 4-2 at 197-209;

210-237; 238-263; 266-287. Mariner’s housemate, Creston Pumphrey, testified that he had been

awakened by sounds coming from Mariner’s bedroom. Id. at 92-93. Pumphrey headed to

Mariner’s bedroom to check on him when someone hit him with a bat. Id. at 96. Pumphrey was
          Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 2 of 10



overpowered and retreated to his room where the perpetrator continued to hit him. Id. at 97-99.

Pumphrey testified that the assailant had been wearing a “full mask” and hooded sweatshirt, such

that Pumphrey could not see his face. Id. at 100-101. Pumphrey was seriously injured and

Mariner was pronounced dead at the scene. ECF No. 4-2 at 281-283.

       Several items had been taken from the residence, including television sets, handguns and

Mariner’s black Ford F150 truck. Walter Brinson testified that after the incident, Tatem had

brought two television sets and handguns to his house. ECF No. 4-3 at 172-85. Tatem also told

police that an acquaintance, Brian Miles, asked to borrow a rain poncho from Tatem because he

[Miles] “had a job to do.” Tatum also admitted that he and Miles “went down to the Nanticoke

area and actually fired the handguns” stolen from Mr. Mariner’s home. ECF No. 4-6 at 208; 210.

       At the close of the state’s case, Tatem moved for judgment of acquittal on all counts.

Related to the firearm offense, the State responded that sufficient evidence supported the charge

because Tatum, by his own admission, had possessed a firearm when he went to Nanticoke to fire

the guns. ECF No. 4-6 at 298. Tatem also had stipulated that he had a prior disqualifying

conviction. ECF No. 4-6 at 268-69.

       The jury acquitted Tatem on all counts except for unlawful possession of a firearm. ECF

No. 4-1 at 86. The Circuit court sentenced Tatem to serve 15 years imprisonment, the first five

without the possibility of parole. ECF No. 4-5 at 49. The Court also sentenced Tatum to a thirteen-

year sentence for violating his probation, to be served consecutively to the sentence for the firearm

offense . Id. at 50.

        Tatem appealed his conviction to the Maryland Court of Special Appeals, arguing that he

had been denied a fair trial because a law enforcement witness had referred to Tatem’s criminal

history. ECF 4-1 at 50-51. Tatem also argued that because the jury acquitted him on all charges


                                                 2
          Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 3 of 10



related to the home invasion, no evidence supported that he had possessed the firearms taken from

the home. Id. The Court of Special Appeals affirmed Tatem’s conviction. See Paul Tatem v.

State of Maryland, No. 0286 (unreported, Sept. Term, 2015, March 10, 2016).

       On April 25, 2016, Tatem petitioned the Circuit Court for post-conviction relief. ECF No.

4-1 at 101-4. Proceeding pro se, Tatem originally argued that his trial counsel was ineffective for

failing to object to the prosecutor’s reference in closing argument to the firearm offense as

“separate from the homicide.” Id. at 103. Tatem’s post-conviction counsel amended the petition,

adding that Tatem’s due process rights had been violated because the State had withheld

exculpatory evidence and that trial counsel had been ineffective for failing to move for

modification of sentence pursuant to Md. Rule 4-345(e). ECF No. 4-1 at 102-13.          The Circuit

Court denied relief on all claims in a written opinion filed on August 8, 2017. ECF 4-1 at 115-

122.

       Tatem did not seek leave to appeal the denial of post-conviction relief. Rather, Tatum

moved to reopen post-conviction proceedings on August 21, 2017, to bring new claims of

ineffectiveness of counsel. ECF No. 4-1 at 123-30. The motion was denied on August 24, 2017.

Id. at 134. On October 16, 2017, Tatem next applied for leave to appeal the denial of post-

conviction relief on October 16, 2017, but the petition was dismissed as untimely. ECF No. 4-1

at 135-39, 141.

       On January 26, 2018, Tatem moved again to reopen his post-conviction proceedings. ECF

No. 4-1 at 144-50. The State opposed the motion and it was again denied. Id. at 151-3. On

February 22, 2018, Tatem filed an application for leave to appeal the denial of his motion to reopen.

Id. at 154-59. The Court of Special Appeals denied that application on May 24, 2018. Id. at 160-

62. Tatem filed the petition before this Court on September 27, 2018.


                                                 3
          Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 4 of 10



II.    Standard of Review

       “The role of a federal habeas court is to guard against extreme malfunctions in the state

criminal justice systems, not to apply de novo review of factual findings and to substitute its own

opinions for the determinations made on the scene by the trial judge.” Davis v. Ayala, 135 S.

Ct. 2187, 2202 (2015) (internal marks and citations omitted). Accordingly, this Court may grant

a petition for a writ of habeas corpus to address violations of the United States Constitution or

laws of the United States. 28 U.S.C. § 2254(a) (2018) see Wilson v. Corcoran, 562 U.S. 1, 1 (2010);

Larry v. Branker, 552 F.3d 356, 368 (4th Cir. 2009). In so doing, the Court gives “considerable

deference to the state court decision,” and may not grant habeas relief unless the state court arrived

at a “‘decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,’ or ‘a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.’” Nicolas v. Att’y Gen. of Md., 820 F.3d 124, 129 (4th Cir. 2016) (quoting 28

U.S.C. § 2254(d)). Further, this Court “must presume that the state court’s factual findings are

correct unless the petitioner rebuts those facts by clear and convincing evidence,” and “cannot

disturb the state court’s ruling simply because it is incorrect; it must also be unreasonable.” Id.

       A state court decision is contrary to established federal law when the court arrived at a

conclusion at odds with a decision of the United States Supreme Court on a question of law, or

confronted facts “materially indistinguishable from a relevant Supreme Court” decision, but

nevertheless arrived at a contrary result. Williams v. Taylor, 529 U.S. 362, 405 (2000); see also

Lovitt v. True, 403 F.3d 171, 178 (4th Cir. 2005); Barnes v. Joyner, 751 F.3d 229, 238 (4th Cir.

2014). The Court “may not issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied established federal law erroneously or


                                                  4
           Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 5 of 10



incorrectly.” Lovitt, 403 F.3d at 178 (quoting Williams, 529 U.S. at 411). Rather, the Petitioner

must show that the state court’s ruling was “so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.”     Barnes, 751 F.3d at 238 (quoting White v. Woodall, 572 U.S. 415, 419–20

(2014)).

III.   Analysis

       A.        Procedural Default

       Bef ore a f ed eral court may reach the merits of a habeas petition, petitioner must have

exhausted his state court remedies by raising the claim at every stage, through to the highest state

court with jurisd iction to hear it. See Coleman v. Thompson, 501 U.S. 722, 749-50 (1991)

(f ailure to note timely appeal); Murray v. Carrier, 477 U.S. 478, 489-91 (1986) (f ailure to raise

claim on d irect appeal); Murch v. Mottram, 409 U.S. 41, 46 (1972) (f ailure to raise claim in post-

conviction petition); Bradley v. Davis, 551 F. Supp. 479, 481 (D. Md . 1982) (f ailure to seek leave

to appeal d enial of post -conviction relief ). Failure to do so renders the claim procedurally

defaulted, thus preventing this Court from reaching the merits.

       A proced ural d ef ault also may occur where a state court d eclines “to consid er the merits

[of a claim] on the basis of an ad equate and ind ependent state procedural rule.” Yeatts v. Angelone,

166 F.3d 255, 260 (4th Cir. 1999). As the United States Court of Appeals f or the Fourth Circuit

has explained , “if a state court clearly and expressly bases its d ismissal of a habeas petitioner’s

claim on a state proced ural rule, and that proced ural rule provid es an ind epend ent and ad equate

ground f or the d ismissal, the habeas petitioner has proced urally d ef aulted his f ed eral habeas

claim.” Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998), citing Coleman, 501 U.S. at 731-32.

Und er Maryland law, “an allegation of error is waived when a petitioner could have mad e,


                                                  5
                                            Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 6 of 10



intelligently and knowingly f ailed to make the allegation . . . in a prior [post-conviction] petition.”

Md . Cod e Ann., Crim. Proc. § 7-106(b). A rebuttable presumption exists that this waiver is

knowingly and intelligent. Id. at § 7-106(b)(2).

        Respondents assert that Tatem procedurally defaulted his third claim that trial counsel was

ineffective for failing to object to the State’s closing argument because the application for leave to

appeal was untimely. ECF No. 4 at 31-36; see also ECF No. 4-1 at 111 (claims asserted on post-

conviction). Respondents concede that Tatem raised the claim in his initial post-conviction

petition, but the court had not addressed it, but that Tatem failed to preserve the claim in his

application for leave to appeal. ECF No. 4-1 at 103); ECF No. 4-1 at 137 His second application

for leave to appeal was denied as untimely. ECF No. 4-1 at 141.
        a te m a rg u e s th a th e “cu red ”   th e   d e fa u ltw h e n h e ra ise d   th e   cla im   in   h is m o tio n   to   re o p e n a n d h is se co n d a p p lica tio n   fo r le a v e to   a p p e a l.   o . . n   th is re co rd ,   it a p p e a rs th a th e   cla im   w a sp re se rv e d   in   a te m ’s se co n d   a p p lica tio n   fo r le a v e to a p p e a lth e d e n ia lo f a te m ’s m o tio n   to   re o p e n p o st-co n v o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ict n   p ro ce e d in g p
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           s re es rv e s   th e cla im s.   e sp o n d e n tsd o n o t ch a le n g e a tu m ’s o th e r cla im s   a s p ro ce d u ra ly   d e fa u lte d h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . u s th e o u rt w il   re a ch   th e m e rits   o fa l th re e   in e fe ctiv e n e s   cla im s.




       B.                                                                                                                 Ineffective Assistance of Counsel

       Every accused enjoys the Sixth Amendment right to “the effective assistance of counsel.”

Garza v. Idaho, 139 S. Ct. 738, 743-44 (2019) (citing Strickland v. Washington, 466 U.S. 668, 686

(1984)). Challenges to the effectiveness of counsel are reviewed under the standard set forth in

Strickland, which provides that a petitioner must demonstrate both that his counsel’s performance

was deficient, and that the deficient performance prejudiced his defense. Strickland, 466 U.S. at

687.         A strong presumption of adequacy attaches to counsel’s conduct such that a petitioner

alleging ineffective assistance must show that the proceeding was rendered fundamentally unfair

due to counsel’s errors. Id. at 689, 700. “A fair assessment of attorney performance requires

that every effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Id. at 689.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6
          Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 7 of 10



       In the context of a Strickland claim previously litigated in state court, a petitioner also must

show that the state court’s determination was contrary to or involved an unreasonable application

of clearly established federal law or resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence. 28 U.S.C. § 2254(d). “State court findings of

fact made in the course of deciding an ineffectiveness claim” are presumptively correct.

Strickland, 446 U.S. at 698; see also 28 U.S.C. § 2254(e)(1).           A petitioner must rebut this

presumption of correctness by clear and convincing evidence. 28 U.S.C. § 2254(e)(1). “The

standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and when the two

apply in tandem, review is ‘doubly’ so.” Harrington v. Richter, 562 U.S. 86, 105 (2011) (citations

omitted). “When § 2254(d) applies, the question is not whether counsel’s actions were reasonable.

The question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.

       Tatem presents three ineffective assistance claims against his trial counsel. ECF No. 1-1

at 3-4. Each are addressed below.

               i.      Failure to object to state’s argument

       Tatem first argues that his trial counsel was ineffective for failing to object to the State’s

argument that the jury could separately convict Tatem on the firearm possession alone, and as an

offense “separate” from the home invasion and homicide counts. ECF No. 1-1 at 3. Tatem raised

a similar claim in his post-conviction petition in which he argued against the State’s reference to

the firearm offense as “separate” from the homicide offense. ECF No. 4-1 at 102-3; 116. In

rejecting Tatum’s argument, the state post-conviction court reasoned that although the State’s

theory of the case “contemplated” Tatem’s “participation in the home invasion,” adequate

independent evidence justified the firearm’s conviction and more pointedly, the State’s argument.


                                                  7
          Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 8 of 10



ECF 4-1 at 118-19 (footnote omitted). Further, because the evidence and the jury’s conviction

were consistent with the charge itself, no error occurred. Id.

       Likewise, this Court cannot find that trial counsel’s failure to object to legitimate argument

based on the evidence constitutes ineffective assistance. Strickland, 466 U.S. at 694. The failure

to object appears wholly warranted, and simply does not support that counsel erred. But even if

counsel had erred, Tatem has not established that any such objection would have changed the

outcome of the proceedings. See Horne v. Peyton, 356 F.2d 631 (4th Cir. 1966). Thus, on this

record, the Court must deny relief on Tatem’s ineffectiveness claim.

               ii.     Failure to request a supplemental jury instructions

       Tatem next faults trial counsel for failing to ask for a jury instruction on the “separate”

firearm offense once the jury submitted questions during deliberations. ECF No. 1-1 at 4. The

jury first asked to listen again to a 911 call already in evidence. ECF No. 4-6 at 436-8. They next

asked for clarification on “charge number 16 [theft of property]? Did Paul [Tatem] have to

physically take the items from the residence or could he be just possession of it?” Id. at 438. While

the Court was conferring with counsel on the proper response for the second question, the bailiff

informed the court that the jury had reached a verdict. Id. at 443. Accordingly, the trial concluded

before any supplemental instruction could be asked for or given.

       Tatem nonetheless presses that the jury questions presented an opportunity for counsel to

seek supplemental instruction that, essentially, Tatum could not be conviction of the firearm

possession offense if he was acquitted of the homicide related charges. But this premise is

fundamentally flawed. As discussed, independent evidence supported that Tatem had possessed

the firearms after the homicide occurred. See ECF No. 4-3 at 172-85; ECF No. 4-6 at 211-12. By




                                                 8
          Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 9 of 10



extension then, any failure to ask for a supplemental instruction on the “separate” nature of the

“two” charged firearm offenses cannot support an ineffectiveness claim.

               iii.    Failure to object to the introduction of “other crimes evidence”

       Lastly, Tatem asserts that his counsel was ineffective for failing to object to the State’s

reference in closing to “other crimes” evidence of the homicide, in violation of Maryland Rule 5-

404. ECF NO. 1 at 149. Again because the evidence and the State’s theory of the case was that

the home invasion and firearm possession were very much intertwined, counsel’s failure to lodge

such an objection does not constitute ineffective assistance of counsel. Federal habeas relief on

this claim must also denied.

IV.    Certificate of Appealability

        Rule 11(a) of the Rules Governing Section 2254 Cases provides that “the district court

 must issue or deny a certificate of appealability when it enters a final order adverse to the

 applicant.” To obtain a certificate of appealability, a habeas petitioner must make a “substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Buck v. Davis, 137 S.

 Ct. 759, 773 (2017); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). When a district court

 rejects constitutional claims on the merits, a petitioner satisfies this standard by demonstrating that

 “jurists of reason could disagree with the district court’s resolution of his constitutional claims

 or that jurists could conclude the issues presented are adequate to deserve encouragement to

 proceed further.” Buck, 137 S. Ct. at 773 (citation omitted).

        Tatem has not made the requisite showing. Accordingly, the Court declines to issue a

 certificate of appealability. Tatem may still request that the United States Court of Appeals for

 the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).

        For the foregoing reasons, the Petition is denied. A separate Order follows.


                                                   9
        Case 8:18-cv-02986-PX Document 12 Filed 10/05/20 Page 10 of 10




       10/5/2020                                  /S/
Date                                Paula Xinis
                                    United States District Judge




                                      10
